Citation Nr: 1755862	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-22 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether the July 2015 rating decision to reduce the assigned evaluation for prostate cancer from 100 percent to 40 percent was proper.

2.  Entitlement to a disability evaluation in excess of 40 percent prior to July 27, 2017, and 60 percent thereafter, for prostate cancer.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Maddox, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California which reduced the Veteran's evaluation for prostate cancer residuals from 100 percent disabling to 40 percent disabling effective August 1, 2015.

Historically, in an October 2012 rating decision, the Veteran was awarded service connection for prostate cancer.  At that time, the Agency of Original Jurisdiction (AOJ) assigned the Veteran a 100 percent evaluation for his prostate cancer, effective March 30, 2012.  In July 2014, the Veteran was examined with regard to this disability.  In an August 2014 rating decision, the AOJ proposed to reduce the evaluation from 100 percent disabling to 40 percent disabling.  The Veteran was informed of that proposed reduction and his right to a pre-determination hearing in an August 2014 VA notification letter.  In a July 2015 rating decision, the AOJ finalized the reduction of the Veteran's prostate cancer from 100 percent disabling to 40 percent disabling, effective August 1, 2015.  

In August 2015, the Veteran filed his notice of disagreement, was issued a statement of the case in April 2016, and in May 2016 perfected his appeal to the Board.  In a September 2017 rating decision, the RO increased the Veteran's disability evaluation for prostate cancer to 60 percent effective July 27, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).



FINDINGS OF FACT

1.  The reduction of the 100 percent rating for prostate cancer was made prior to the last day of the month in which a 60-day period from the date of notice to the Veteran of the final rating action expired.  

2.  Following the issuance of the instant decision, the reduction from 100 percent for prostate cancer residuals status post radical prostatectomy will be void ab initio so the rating in place will be 100 percent.


CONCLUSIONS OF LAW

1. The reduction of the rating from 100 percent for prostate cancer residuals status post radical prostatectomy is void ab initio and the 100 percent rating is restored effective August 1, 2015.  38 U.S.C.A. §§ 1155 (2012); 38 C.F.R. §§ 3.105 (e); 4.115(b), Diagnostic Code (DC) 7528 (2017).

2.  There issue of whether a rating higher than 40 percent for prostate cancer residuals status post radical prostatectomy, for the period prior to July 27, 2017 is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e); 4.115(b), Diagnostic Code (DC) 7528 (2017).

3.  There issue of whether a rating higher than 60 percent for prostate cancer residuals status post radical prostatectomy, for the period beginning on July 27, 2017 is moot.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.105 (e); 4.115(b), Diagnostic Code (DC) 7528 (2017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In this case, service connection for prostate cancer was granted by way of an October 2012 rating decision which assigned a 100 percent rating following the Veteran's prostatectomy treatment for prostate cancer, effective March 30, 2012.  

The Veteran's prostate cancer have been rated under DC 7528, malignant neoplasms of the genitourinary system (i.e., prostate cancer).  A note following that DC provides that following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability shall be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, note (2016).  The note also states that any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  Id.  

Section 3.105 subsection (e) provides that where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section 105, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  

The 100 percent rating was in effect until reduced to 40 percent by the July 2015 rating decision, of which the Veteran was notified in a July 30, 2015 letter.  The effective date of the reduction was August 1, 2015.  

Here, the Veteran was in receipt of compensation benefits at the 100 percent rate from March 2012 through August 2015, at which time his compensation benefit was reduced to 40 percent as a result of his continued evaluation for voiding dysfunction.  Consequently, the provisions of 38 C.F.R. § 3.105 (e) are applicable in the instant case.

The rating decision reducing the evaluation is dated July 29, 2015.  The letter notifying the Veteran of the reduction is dated July 30, 2015.  The effective date of the reduction is August 1, 2015.  Therefore the reduction was effective prior to the last day of the month following 60 days from the date of notice to the Veteran of the final rating action expired.  The reduction therefore did not comply with the provisions of 38 C.F.R. § 3.105(e).  

Where a rating reduction does not comply with the provisions of applicable VA regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288 (1999).  The Board has considered the VA Office of General Counsel opinion VAOPGCPREC 31-97 (Aug. 29, 1997) as to whether the reduction should be void ab initio due to the lack of of compliance with 38 C.F.R. § 3.105(e) in this manner.  Greyzck referred to earlier decisions by the U.S. Court of Appeals for Veterans Claims (Court) but was issued subsequent to VAOPGCPREC 31-97 and, in Greyzck, the Court "[t]his Court has consistently held that where VARO reduces a veteran's disability rating without following applicable VA regulations, the reduction is void ab initio."  Greyzck is controlling.  Furthermore a conclusion other than finding the reduction void ab initio is inconsistent with Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) in that it would deprive the Veteran of his on right to one review on appeal to the Secretary.

For these reasons, the Board concludes that the rating decision that reduced the evaluation from 100 percent is void ab initio and the 100 percent rating must be restored, effective August 1, 2015.

As the evaluation for prostate cancer in effect from August 1, 2015 to the present will be 100 percent following this decision, the issue of whether ratings higher than 40 percent or 60 percent during that time frame are rendered moot.  Thus the appeal must be dismissed with regard to those issues.


ORDER

The reduction of the 100 percent evaluation for prostate cancer residuals status post radical prostatectomy is void ab initio and the 100 percent rating is restored effective August 1, 2015.

The appeal as to whether a rating higher than 40 percent prior to July 27, 2017, and 60 percent thereafter, for prostate cancer residuals, is dismissed.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


